
	
		III
		110th CONGRESS
		2d Session
		S. CON. RES. 106
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Mr. Nelson of Florida
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Commending the Government of Switzerland
		  for ongoing assistance in the case of Robert Levinson, urging the Government of
		  the Islamic Republic of Iran to intensify cooperation with the Government of
		  Switzerland and the Federal Bureau of Investigation on the case of Robert
		  Levinson, and expressing sympathy to the family of Robert Levinson.
		  
	
	
		Whereas United States citizen Robert Levinson is a retired
			 agent of the Federal Bureau of Investigation, a resident of Florida, the
			 husband of Christine Levinson, and father of their 7 children;
		Whereas Robert Levinson traveled from Dubai to Kish
			 Island, Iran, on March 8, 2007;
		Whereas, after traveling to Kish Island and checking into
			 the Hotel Maryam, he disappeared on March 9, 2007;
		Whereas neither his family nor the United States
			 Government has received further information on his fate or whereabouts;
		Whereas March 9, 2009, marks the second anniversary of the
			 disappearance of Robert Levinson;
		Whereas the Government of Switzerland, which has served as
			 Protecting Power for the United States in the Islamic Republic of Iran in the
			 absence of diplomatic relations between the United States Government and the
			 Government of Iran since 1980, has continuously pressed the Government of Iran
			 on the case of Robert Levinson and lent vital assistance and support to the
			 Levinson family during their December 2007 visit to Iran;
		Whereas officials of the Government of Iran promised their
			 continued assistance to the relatives of Robert Levinson during the visit of
			 the family to the Islamic Republic of Iran in December 2007; and
		Whereas the President of the Islamic Republic of Iran,
			 Mahmoud Ahmadinejad, stated during an interview with NBC News broadcast on July
			 28, 2008, that officials of the Government of Iran were willing to cooperate
			 with the Federal Bureau of Investigation in the search for Robert Levinson:
			 Now, therefore, be it
		
	
		That Congress—
			(1)commends the
			 Embassy of Switzerland in Tehran and the Government of Switzerland for the
			 ongoing assistance to the United States Government and to the family of Robert
			 Levinson, particularly during the visit by Christine Levinson and other
			 relatives to Iran in December 2007;
			(2)expresses
			 appreciation for efforts by Iranian officials to ensure the safety of the
			 family of Robert Levinson during their December 2007 visit to Iran, as well as
			 for the promise of continued assistance;
			(3)urges the
			 Government of Iran, as a humanitarian gesture, to intensify its cooperation on
			 the case of Robert Levinson with the Embassy of Switzerland in Tehran and to
			 share the results of its investigation into the disappearance of Robert
			 Levinson with the Federal Bureau of Investigation;
			(4)urges the
			 President and the allies of the United States to engage with officials of the
			 Government of Iran to raise the case of Robert Levinson at every opportunity,
			 notwithstanding other serious disagreements the United States Government has
			 had with the Government of Iran on a broad array of issues, including human
			 rights, the nuclear program of Iran, the Middle East peace process, regional
			 stability, and international terrorism; and
			(5)expresses
			 sympathy to the family of Robert Levinson during this trying period.
			
